PER CURIAM.
Petitioner is granted a belated appeal of the November 27, 2012, judgments and sentences in Escambia County Circuit Court case numbers 2008-CF-002242-A and 2008-CF-002243-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PADOVANO, WETHERELL, and MAKAR, JJ., concur.